 


110 HR 3487 IH: Regional Presidential Primary and Caucus Act of 2007
U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3487 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2007 
Mr. Hastings of Florida (for himself, Ms. Castor, Mr. Meek of Florida, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To provide for a rotating schedule for regional selection of delegates to a national Presidential nominating convention, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Regional Presidential Primary and Caucus Act of 2007.
2.DefinitionsIn this Act:
(1)CaucusThe term caucus means any convention, meeting, or series of meetings held for the selection of delegates to a national Presidential nominating convention of a political party.
(2)Election yearThe term election year means a year during which a Presidential election is to be held.
(3)National committeeThe term national committee means the organization which, by virtue of the bylaws of a political party, is responsible for the day-to-day operation of such political party at the national level, as determined by the Federal Election Commission.
(4)Political partyThe term political party means an association, committee, or organization which—
(A)nominates a candidate for election to any Federal office whose name appears on the election ballot as the candidate of such association, committee, or organization; and
(B)won electoral votes in the preceding Presidential election.
(5)PrimaryThe term primary means a primary election held for the selection of delegates to a national Presidential nominating convention of a political party, but does not include a caucus, convention, or other indirect means of selection.
3.Schedule
(a)Schedule
(1)First election cycle
(A)LotteryThe Election Assistance Commission shall establish procedures for the conduct of a lottery by not later than March 1, 2010, to select which of the 4 regions described in subsection (b) will hold the first primary in accordance with the schedule under subparagraph (B). Based on such selection, the primaries shall be conducted in the following order:
(i)In the case where Region I is selected to hold the first primary—
(I)Region II shall hold the second primary;
(II)Region III shall hold the third primary; and
(III)Region IV shall hold the fourth primary.
(ii)In the case where Region II is selected to hold the first primary—
(I)Region III shall hold the second primary;
(II)Region IV shall hold the third primary; and
(III)Region I shall hold the fourth primary.
(iii)In the case where Region III is selected to hold the first primary—
(I)Region IV shall hold the second primary;
(II)Region I shall hold the third primary; and
(III)Region II shall hold the fourth primary.
(iv)In the case where Region IV is selected to hold the first primary—
(I)Region I shall hold the second primary;
(II)Region II shall hold the third primary; and
(III)Region III shall hold the fourth primary.
(B)ScheduleSubject to paragraph (3), in 2012, each State that elects to hold a primary shall hold a primary in accordance with this Act, according to the following schedule:
(i)First primaryEach such State in the region selected to hold the first primary under subparagraph (A) shall hold a primary during the period beginning on the first Tuesday in March and ending on the sixth day following such Tuesday.
(ii)Second primaryEach such State in the region required to hold the second primary under subparagraph (A) shall hold a primary during the period beginning on the first Tuesday in April and ending on the sixth day following such Tuesday.
(iii)Third primaryEach such State in the region required to hold the third primary under subparagraph (A) shall hold a primary during the period beginning on the first Tuesday in May and ending on the sixth day following such Tuesday.
(iv)Fourth primaryEach such State in the region required to hold the fourth primary under subparagraph (A) shall hold a primary during the period beginning on the first Tuesday in June and ending on the sixth day following such Tuesday.
(2)Subsequent election cycles
(A)General ruleSubject to paragraph (3), except as provided in subparagraph (B), in each subsequent election year after 2012, each State in each region that elects to hold a primary shall hold a primary during the period beginning on the first Tuesday of the month following the month in which the State held a primary in the preceding election year (or, in the case where the State did not elect to hold a primary in the preceding election year, the month in which the State would have held a primary if it had elected to do so) and ending on the sixth day following such Tuesday.
(B)LimitationIf the States in a region were required to hold primaries during the period beginning on the first Tuesday in June of the preceding election year and ending on the sixth day following such Tuesday, the States in such region that elect to hold a primary shall hold a primary during the period beginning on the first Tuesday in March of the succeeding election year and ending on the sixth day following such Tuesday.
(3)ExceptionThe States described in paragraphs (1)(G) and (3)(C) of subsection (b) may hold a primary on a date prior to the beginning of the period described in paragraph (1)(B)(i). In the case where such a State does not elect to hold a primary prior to the beginning of such period, if the State elects to hold a primary, the State shall hold a primary during the period in which the region the State is in (as determined under subsection (b)) is scheduled to hold a primary (as determined under paragraphs (1) and (2)).
(b)RegionsFor purposes of subsection (a):
(1)Region IRegion I shall be comprised of the following:
(A)Connecticut.
(B)Delaware.
(C)District of Columbia.
(D)Maine.
(E)Maryland.
(F)Massachusetts.
(G)New Hampshire.
(H)New Jersey.
(I)New York.
(J)Pennsylvania.
(K)Rhode Island.
(L)Vermont.
(M)West Virginia.
(2)Region IIRegion II shall be comprised of the following:
(A)Alabama.
(B)Arkansas.
(C)Florida.
(D)Georgia.
(E)Kentucky.
(F)Louisiana.
(G)Mississippi.
(H)North Carolina.
(I)Oklahoma.
(J)South Carolina.
(K)Tennessee.
(L)Texas.
(M)Virginia.
(3)Region IIIRegion III shall be comprised of the following:
(A)Illinois.
(B)Indiana.
(C)Iowa.
(D)Kansas.
(E)Michigan.
(F)Minnesota.
(G)Missouri.
(H)Nebraska.
(I)North Dakota.
(J)Ohio.
(K)South Dakota.
(L)Wisconsin.
(4)Region IVRegion IV shall be comprised of the following:
(A)Alaska.
(B)Arizona.
(C)California.
(D)Colorado.
(E)Hawaii.
(F)Idaho.
(G)Montana.
(H)Nevada.
(I)New Mexico.
(J)Oregon.
(K)Utah.
(L)Washington.
(M)Wyoming.
(5)TerritoriesThe national committees shall jointly determine the region of each territory of the United States.
4.State caucus to select delegates
(a)In generalSubject to subsection (b), in the case where a State elects to select delegates to a national Presidential nominating convention of a political party through a caucus held by any political party which has the authority to nominate a candidate, the State shall hold a caucus during the period in which the region the State is in (as determined under section 3(b)) is scheduled to hold a primary (as determined under paragraphs (1) and (2) of section 3(a)).
(b)ExceptionThe States described in paragraphs (1)(G) and (3)(C) of section 3(b) may hold a caucus on a date prior to the beginning of the period described in section 3(a)(1)(B)(i). In the case where such a State does not elect to hold a caucus prior to the beginning of such period, if the State elects to hold a caucus, the State shall hold a caucus during the period in which the region the State is in (as determined under section 3(b)) is scheduled to hold a primary (as determined under paragraphs (1) and (2) of section 3(a)).
5.Rule of constructionNothing in this Act—
(1)shall be construed as requiring a State to hold a primary or a caucus for the selection of delegates to a national Presidential nominating convention of a political party; or
(2)is intended to confer to the Election Assistance Commission any power concerning the selection of delegates other than that expressly provided under section 3(a)(1)(A).
6.Effective dateThis Act shall apply with respect to any primary or caucus held in connection with a general election held in the year 2012 and in each election year thereafter. 
 
